Citation Nr: 1710148	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected chondromalacia patella of the left knee, status post anterior cruciate ligament repair.

2. Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1998 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in St. Petersburg, Florida.

These matters were remanded by the Board in May 2014 and again in April 2016 for further development.  The matters have been returned to the Board for appellate consideration.

A December 2016 rating decision granted service connection for a right shoulder injury and assigned a 20 percent evaluation.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).  

The issue of an acquired psychiatric disorder, to include on a secondary basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's left knee chondromalacia patella has been productive of, at worst, flexion limited to 95 and extension limited to 0 but without x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5099, 5014, 5003, 5257, 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case as it relates to his claim for service connection for a left knee disability.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The October 2016 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the disability evaluation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  As relevant to the present case, the Court stated that knees are "undoubtedly weight-bearing."  Id.  The Board has reviewed the October 2016 VA examination report for the Veteran's left knee disability and finds, for the reasons discussed below, that it fully complies with those requirements.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in the examination. 

In an April 2016 decision, the Board remanded the claims for additional development, to include verifying the Veteran's address.  Pursuant to the Board's remand, the AOJ verified the Veteran's current address, scheduled him for VA joints examination, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand with respect to Veteran's left knee disability.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim for an evaluation in excess of 10 percent for service-connected chondromalacia patella of the left knee, status post anterior cruciate ligament repair in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Increased Rating

      Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As indicated, the Veteran's left knee disability was previously evaluated as 10 percent disabling under Diagnostic Code 5099-5014, indicating knee impairment was rated by analogy.  The Board notes that where, as here, an unlisted condition is encountered (e.g., chondromalacia patella) it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Diagnostic code 5014 concerns osteomalacia, which directs the rater to rate the disorder on limitation of motion of the affected joints as arthritis, degenerative.  In this case, the appropriate diagnostic codes for the knee joint involved are 5260 and 5261.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (201); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
      
      Factual Background

The Veteran's left knee disability is currently evaluated as 10 percent disabling.  The Veteran avers, however, that his service-connected left knee disability is more disabling than reflected by the 10 percent disability rating initially assigned.  In his notice of disagreement, dated September 2009, the Veteran described his knee as "feel[ing] very loose as if not everything inside is together."

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The relevant medical evidence of record consists of the Veteran's service treatment records (STRs), post-service private and VA treatment records, as well as reports of VA examinations conducted in December 2008 and October 2016.  

STRs reflect that the Veteran sustained a left knee injury in 2000 while conducting training exercises, resulting in a possible medial collateral ligament injury in his left knee.  In 2001, the Veteran sustained an anterior cruciate ligament (ACL) in his left knee.  The Veteran underwent arthroscopic surgery in December 2001 and again in April 2003.  Private treatment records reflect that the Veteran underwent a left knee arthroscopic ACL reconstruction in February 2004. 

Report of the December 2008 VA joints examination noted the Veteran's complaints of swelling, locking, buckling, popping, and grinding.  Physical examination revealed normal motor strength, i.e., 5/5, in the Veteran's left knee.  Deep tendon reflexes were 2+.  Anterior instability and crepitus were noted.  No tenderness or warmth was noted.  Range of motion testing found flexion to 105 degrees with pain, with no additional limitations on repetitive motion.  Range of motion testing found extension to 0 degrees with pain, with no additional limitations on repetitive motion.  The examiner also noted no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive testing. 

X-rays of the left knee were performed.  The x-ray report showed status post anterior cruciate ligament repair.  The examiner diagnosed the Veteran with "left knee chondromalacia patellae and anterior cruciate ligament repair[,] which clearly had its onset in service."

VA treatment records dated January 2010 reflect that upon physical examination, the Veteran's flexion was 130 degrees with no pain throughout the motion, bilaterally.  Veteran's knees were noted as "stable," bilaterally.  He was diagnosed with left knee arthralgia.  VA treatment records dated March 2013 indicate that the Veteran underwent x-ray and MRI imaging.  The report indicated, inter alia, "no signs of loosening/failure... ACL appears intact . . . [and] no other ligament injury."  Additionally, VA treatment records dated August 2016 reflect that upon physical examination, the Veteran had full range of motion in his left knee, no restrictions, and tender post knee on palpation.  

Report of the October 2016 VA joints examination noted the Veteran's complaints of pain, swelling, and numbness around the patella since surgery.  Physical examination revealed no evidence of pain on weight bearing, crepitus, or ankylosis, bilaterally.  Motor strength was normal, i.e., 5/5, bilaterally.  The examiner also noted no evidence or history of recurrent patellar subluxation/dislocation and no instability in the left knee.  Active range of motion testing found flexion in the left knee to 102 degrees after repetitive testing.  Active range of motion testing found extension to 0 degrees after repetitive testing.  The range of motion testing in the opposite, non-damaged joint, i.e., the right knee, found flexion to 104 degrees and extension to 0 degrees after repetitive testing.  Passive range of motion testing found flexion to 120 degrees in the left knee and to 125 degrees in the right knee with pain.  In response to a pre-formulated question regarding evidence of pain when the joints are used in non-weight bearing, the examiner stated that the Veteran exhibited "increased pain with weight bearing such as getting up from a sitting or kneeling position."  The examiner described the functional impact as "pain with standing and walking any length of time."  The examiner reported that due to pain causing functional loss, the range of motion of the left knee would be flexion to 95 degrees and extension to 0 degrees.  However, the examiner also indicated that although the Veteran's range of motion is outside the "normal" range, it is normal for him due to his "body habitus."  X-rays of the left knee were performed and confirm a diagnosis of degenerative or traumatic arthritis. 

The examiner confirmed the diagnosis of left knee chondromalacia patellae and anterior cruciate ligament repair and concluded it was as least as likely as not incurred in or caused by military service.  

      Analysis

Here, the medical evidence shows that the Veteran has consistently complained of pain, stiffness, and swelling in his left knee.  Active range of motion resting has showed him to have flexion to no worse than 95 degrees, and full extension to 0 degrees, with pain which is exacerbated by standing or walking for any prolonged period of time.  The October 2016 VA examination report reflects the Veteran's reported history of pain, stiffness, and swelling; although no abnormal gait, i.e., limp, has been observed.  The Board notes, in particular, that at the October 2016 VA examination, the Veteran was found, inter alia, to have flexion measured to 102 degrees with pain in the left knee, with full extension to 0 degrees with pain, even after repetitive use testing.  The examiner attributed the Veteran's range of motion to "body habitus."  The examiner identified at what point in the ranges of knee motion pain and other symptoms caused functional impairment.  Specifically, the examiner noted that due to pain causing functional loss, the range of motion of the left knee would be flexion to 95 degrees and extension to 0 degrees.  

Upon review of the evidence, the Board finds that the evidence does not support an initial rating in excess of 10 percent for the Veteran's service-connected chondromalacia patella of the left knee, status post anterior cruciate ligament repair.

As noted above, Diagnostic Code 5260 provides that a 20 percent rating is warranted for limitation of flexion to 30 degrees, and Diagnostic code 5261 provides a 20 percent rating for limitation of extension to 15 degrees; however, neither of these is the case for the Veteran's left knee disability.  As noted, the worst recorded range of motion was during the 2016 VA examination (0 degrees extension to 95 degrees flexion).  Therefore, if strictly rated under the range of motion diagnostic codes, the Veteran's left knee disability would be rated as noncompensable.  However, the presence of arthritis with painful limitation of motion supports a 10 percent rating under Diagnostic Codes 5003 and 5014. 
 
Diagnostic Code 5003 provides that where, as here, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied.  Here, limitation of motion due to pain is objectively confirmed by the VA examinations.  Given that his complaints do not prevent him from achieving nearly full range of motion of the left knee, they do not support a finding of additional functional loss for a higher rating.  In addition, his complaints of pain have been taken into consideration in the current 10 percent evaluation.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the weight of evidence is against a rating in excess of 10 percent at any point during the appeals period.  

Board notes that ordinarily separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to x-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  To that extent, the Board has considered the various lay statements from the Veteran complaining of his knee giving way or feeling loose.  This arguably suggests some level of instability; however, VA medical providers have repeatedly found no instability on physical examination.  The Board acknowledges the 2008 VA examination indicating anterior instability and crepitus.  However, the numerous and repeated objective findings on examination of stable knee joints since then are found to be more persuasive than the Veteran's lay assertions and the single clinical finding of instability.  The Veteran is competent to describe the sensation of giving way and/or loosening, but not to provide a diagnosis of internal instability or subluxation, which can only be made with clinical testing performed by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the overall evidence does not establish manifestations of left knee impairment to warrant a separate compensable disability rating under Diagnostic Code 5257.

      Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left knee disability. The applicable diagnostic codes and regulations effectively contemplate all disabling effects from the left knee disability as shown by the evidence of record discussed above, including whether or not there was pain, limitation of function, limitation of motion or instability.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for left knee disability.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran has noted functional impairments with his service connected disability, he has not indicated he is unable to work due to his left knee disability (nor does the evidence of record suggest this).


ORDER

An evaluation in excess of 10 percent for service-connected chondromalacia patella of the left knee, status post anterior cruciate ligament repair, is denied.


REMAND

Regrettably, review of the record since the April 2013 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the May 2014 remand.

In its May 2014 remand, the Board instructed to AOJ to obtain private psychiatric treatment records from 2007 to 2008.  The record shows, however, that the developmental actions taken by the AOJ have not fully complied with the remand directives. 

In late May 2014, the AOJ sent the Veteran a letter requesting information for medical records from the private physician who treated him for depression from 2007 to 2008.  As the record since reflects, the Veteran had moved without notifying VA of his new mailing address.  Not only had the Board's May 2014 remand been returned, but so had the AOJ's developmental letters of May and October 2014.  The record does not reflect any attempt to comply with the May 2014 remand directives after verification of the Veteran's current address.  

Next, the Board notes that VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, VA treatment records reflect that the Veteran was diagnosed with depression in September 2005.  Further, it reflects the Veteran's statements that he "felt depressed ever since his knee injury in 2000, because [he] planned to be a career [serviceman]."  Soon after discharge from active service, the Veteran developed severe irritability and impatience, and gradually acquired decreased energy, depressed mood, anhedonia, as well as feelings of worthlessness, insomnia, and weight gain.  

In addition, a statement by the Veteran's then-spouse, dated August 2009, indicates that as a result of the Veteran's knee injury, he was unable to re-enlist in the military, which caused his depression to get worse.  He never wanted to get out of bed or get off of the couch.  He sought medical treatment, was diagnosed with depression, and was prescribed medication to help alleviate the symptoms.  Further, she indicated that the Veteran continues to suffer from depression "due to his knee not being fixed."  

The Veteran was not provided with a VA psychiatric examination.  However, the evidence of record clearly triggers VA's duty to assist.  Therefore, the Board finds that this claim must again be remanded to the AOJ in order to ensure substantial compliance with the May 2014 remand directives and provide a medical VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran notice of the evidence necessary to establish a claim on a secondary basis under 38 C.F.R. § 3.310.  

2.  Contact the Veteran and request that he identify any private treatment that he may have received for any psychiatric disorder, to include depression.

After securing the necessary information and releases, attempt to obtain an associate those identified treatment records with the record.  A specific request should be made for medical records from the private physician who treated the Veteran for depression from 2007 to 2008.  

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Schedule the Veteran for VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed disability.  The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to whether:

a.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed depression (or any identified psychiatric disorder) is etiologically related to active military service.

b.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed depression (or any identified psychiatric disorder) is caused by or a result of any service-connected disability.  

c.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed depression (or any identified psychiatric disorder) is aggravated by any service-connected disability.  

Any opinion should reflect consideration of the following: 1) the Veteran's own statements regarding the onset of his depression; and 2) the acquaintance statements.  The examiner is to consider the above statements as credible.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


